Citation Nr: 0712530	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability of the 
cervical spine, and if reopened can service connection be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
claimed as sciatic pain.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

4.  Entitlement to a compensable disability for left ear 
hearing loss.

5.  Entitlement to an increased rating for asthma currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to restoration of a 10 percent evaluation for 
plantar fasciitis, currently evaluated as noncompensably 
disabling.   

8.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from July 1983 to October 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This appeal has a complicated procedural history.  In a July 
2000 rating action, in pertinent part, the RO denied claims 
for service connection for sinusitis, a neck disability, 
sciatic pain, asthma, left ear hearing loss, status post left 
knee strain, and plantar fasciitis.  The veteran was notified 
the next month.  In August 2000, in pertinent part, the 
veteran noted disagreement with the denial of service 
connection for asthma, left ear hearing loss, status post 
left knee strain, plantar fasciitis, sciatic pain and a neck 
disability.  

The veteran did not note disagreement with the denial of 
service connection for sinusitis within a year of the August 
2000 notice.  Therefore, this decision is final in regards to 
the claim of service connection for sinusitis.

In March 2002, the RO reconsidered the veteran's claims of 
service connection due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In pertinent part, the 
RO granted service connection for asthma, left ear hearing 
loss, status post left knee strain, and plantar fasciitis.  
This decision also denied service connection for sinusitis.  
The Board notes that in the May 2002 VCCA letter, the RO 
incorrectly informed the veteran that the March 2002 rating 
action addressed the claims of service connection for a neck 
disability and sciatic nerve condition. These claims were not 
reviewed in that decision. 

In March 2002, the RO issued a statement of the case (SOC) 
that reviewed in pertinent part, the issues of service 
connection for cervical strain and sciatic pain.  The veteran 
did not file a timely VA Form 9, Appeal to Board of Veterans 
Appeals.  Therefore, the July 2000 rating is final in regards 
to the claims of service connection for a cervical spine 
disability and sciatic pain.

In April 2002, the veteran, in pertinent part, requested 
reconsideration of the evaluations assigned to left ear 
hearing loss, asthma, left knee disability and plantar 
fasciitis, as well as the claims of service connection for 
sinusitis, sciatic pain and cervical spine disability.  The 
RO considered the veteran's statements as a request to reopen 
the claims of service connection for sciatic pain, cervical 
spine disability and sinusitis, as well as new claims for 
increased ratings for asthma, left knee disability, left ear 
hearing loss, and plantar fasciitis.  

In February 2003, the RO denied increased evaluations for 
asthma, left ear hearing loss, and left knee disability.  The 
RO also reduced the evaluation for plantar fasciitis from 10 
percent to a noncompensable evaluation.  The RO also 
determined that the veteran had submitted new and material 
evidence to reopen the claim for a cervical spine disability 
but denied service connection.  The rating decision also 
denied service connection for sinusitis and sciatic pain.  A 
notice of disagreement (NOD) was received in April 2003.  A 
SOC was issued in March 2004 and the VA Form 9 was received 
in April 2004.  

The issues of service connection for left shoulder and 
cervical spine disabilities on the merits, as well as an 
increased rating for asthma will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for a cervical spine disability, 
sciatic pain, and sinusitis was denied in a July 2000 rating 
decision.  It was held that that there was no evidence of 
inservice treatment and a cervical spine disability, sciatic 
pain and sinusitis were not objectively demonstrated.  The 
veteran was notified of this determination, and did not 
perfect timely appeals to the decision.

2.  Evidence associated with the claims file since the July 
2000 rating decision regarding the cervical spine disability, 
is not cumulative and redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  Evidence associated with the claims file since the July 
2000 rating decision regarding sciatic pain and sinusitis is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claims.

4.  VA examination shows that the veteran's left ear hearing 
loss was productive of no more than level II and level III 
hearing loss.  Total deafness is not shown in the right ear 
so it is considered normal for rating purposes.

5.  The left knee disability is manifested by complaints of 
pain with full range of motion; without evidence of redness, 
swelling, effusion, subluxation, locking pain or crepitus.

6.  Prior and since the February 2003 rating action that 
reduced the rating from 10 percent to a noncompensable 
evaluation, the veteran's plantar fasciitis has been 
asymptomatic.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision, which denied service 
connection for a cervical spine disability, sciatic pain and 
sinusitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  Evidence received to reopen the claim for service 
connection for a cervical spine disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Evidence received to reopen the claims for service 
connection for sciatic pain and sinusitis, is not new and 
material, and thus, the requirements to reopen the veteran's 
claims have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

4.  The criteria for a compensable disability evaluation for 
a left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5019 (2006).

6.  The criteria for restoration of a 10 percent schedular 
evaluation for plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in May 2002, December 2003, and February 
2005.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
June 2006.    

Also during the pendency of this appeal, Kent v. Nicholson, 
20 Vet. App. 1 (2006) was issued, which established new 
requirements regarding the Veterans Claims Assistance Act of 
2000 (VCAA) notice and claims that had been previously 
denied.  The Board finds that the VCAA notice issued in 
February 2005 adequately explained the requirements for 
reopening a claim of service connection.  The Board is aware 
that the letter only referred to the issues regarding the 
claims of entitlement to service connection for the cervical 
spine disability and sciatic nerve pain.  While the letter 
did not specifically refer to sinusitis, the Board finds that 
this is harmless error.  

In regard to the claim of whether new and material evidence 
has been received to reopen the claim for service connection 
for a cervical spine disability, the Board acknowledges that 
the veteran has been given conflicting information regarding 
finality.  The February 2003 rating action indicated that the 
claim was reopened and denied the claim on the merits.  
However, the March 2004 SOC indicated that the claim had not 
been reopened.  Regardless of the RO's determination, the 
Board must make its own determination of whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).  The veteran's claim is being 
reopened due to the submission of new and material evidence, 
and the RO's conflicting communications are harmless error.  
In view of the holdings below, no additional notice or 
development is indicated on these matters, other than is set 
out in the Remand section below.  



Reopening of a claim for service connection for a cervical 
spine disability

Service connection for a cervical spine disability was denied 
in a July 2000 rating decision.  The veteran did not perfect 
a timely appeal to that determination, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
cervical spine disability.  The claim for service connection 
for a cervical spine disability had been denied because it 
had been determined that the veteran did not have evidence of 
a current disability.  Since the July 2000 rating decision, 
evidence has been received that shows the veteran has a 
current cervical spine disability, diagnosed as cervical 
spondylosis.  This relates to an unestablished fact necessary 
to substantiate the claim, and the claim is reopened and will 
be considered on the merits.  See 38 C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


Reopening a claim for service connection for sinusitis and 
sciatic pain

In July 2000, service connection was denied for sciatic pain 
and sinusitis as there was no evidence to show these 
disabilities were incurred or aggravated in service.  The 
veteran did not perfect a timely appeal to this decision.  
Thus, the July 2000 rating decision is final.  

The veteran applied to reopen these claims in April 2002.  In 
the February 2003 rating action, the RO denied the claims.  

Evidence of record at the time of the prior denial in July 
2000 included the veteran's service medical records.  There 
were no reported complaints, findings, or diagnoses regarding 
sciatic pain or sinusitis during service.  Post service 
medical records did not show evidence of the claimed 
disabilities.

As noted above, in such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  38 U.S.C.A. 
§§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's July 2000 decision includes the veteran's testimony and 
written statements, as well as reports of QTC examinations 
and Naval hospital treatment records.  

The veteran's written statements and testimony regarding his 
disorders doesn't add anything to his earlier statements.  
They are in essence cumulative and redundant.  The veteran 
continues to suggest that he has sciatic pain and sinusitis 
that had their onset during military service.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The medical records were not part of the record at the time 
of the July 2000 decision.  While these records show that the 
veteran continues to complain of sciatic pain and sinusitis, 
these records do not contain any medical diagnosis or opinion 
of a nexus between the claimed disorders and his military 
service.  In fact, the medical records indicate that the 
veteran does not have the claimed disorders.  After 
examination, a QTC examiner in September 2003 concluded that 
the veteran did not have a sinus condition, but rhinitis.  
The veteran has been granted service connection for this 
disability.  Further, in August 2005, the veteran underwent 
QTC examination including radiological studies.  The examiner 
acknowledged a past questionable diagnosis of nerve root 
compression, but after examination, concluded that sciatic 
pain could not be diagnosed.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  Because there is no 
reasonable possibility that the new evidence will raise a 
reasonable possibility of substantiating the claim, it is not 
"new and material" within the meaning of 38 C.F.R. 
§ 3.156(a).

General criteria for increased rating

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence consists of reports of QTC examinations 
conducted in September 2002, September 2003, and August 2005, 
as well as Naval hospital treatment records that date between 
1998 and 2004.  



Entitlement to a compensable rating for left ear hearing loss

Service connection was granted for left ear hearing loss in 
the March 2002 rating action.  A 0 percent evaluation was 
assigned for left ear hearing loss, effective in November 
1999.

In this respect, disability evaluations of bilateral 
defective hearing range from non-compensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability for service-connected defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.  

Since the appellant is service connected for only one ear, 
the extent of impairment due to the non-service-connected ear 
may not be considered in the evaluation (absent total 
bilateral deafness).  38 C.F.R. § 4.14; Boyer v. West, 11 
Vet. App. 477 (1998).  If impaired hearing is service 
connected in only one ear, the non-service connected ear is 
assigned a designation of level I.  38 C.F.R. § 4.85 (f).

The September 2002 QTC audiological evaluation report 
indicates that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 15, 10, 0, and 15, in 
the right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 25, 35, 
20, and 30, in the left ear, respectively.  The average 
puretone thresholds for the right ear were 10 decibels and 
27.5 decibels in the left ear.  The controlled speech 
discrimination test was 100 percent in the right ear and 80 
percent in the left ear.  

At the QTC examination in September 2003, the puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 25, 20, 10, and 20, in the right ear, 
respectively, and 25, 30, 20, and 35, in the left ear, 
respectively.  The average puretone threshold for the right 
ear was 18.75 decibels and 27.5 decibels in the left ear.  
The controlled speech discrimination test was 100 percent in 
the right ear and 88 percent in the left ear.  

At QTC audiological examination was scheduled in August 2005, 
however, the veteran failed to report.  Therefore, the Board 
will rate this disability based on the evidence of record.  

The September 2002 and September 2003 audiology results both 
show that the veteran's hearing in his left ear is consistent 
with level II and level III hearing, respectively.  See 38 
C.F.R. § 4.85, Table VI.  Applying the above, the Board finds 
that under the schedular criteria, the appellant is entitled 
to a 0 percent rating for his service connected hearing loss 
of the left ear.  As noted the right ear is considered normal 
for rating purposes in the absence of complete deafness.

The veteran's representative argues that the veteran's 
audiological examinations were inadequate to accurately 
determine the veteran's hearing loss.  As noted above, the 
veteran failed to report to the most recently scheduled 
audiological examination.  Furthermore, the assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  There is no indication in the 
record that medically applied principles of determining 
hearing loss were not followed in this case.   

The veteran's representative also argues that the veteran 
should be granted an extraschedular due to his hearing loss.  
The Board considered 38 C.F.R. § 3.321(b) (1); however, the 
veteran's disability picture is not so exceptional or unusual 
as to make the application of regular schedular standards 
impractical.  The veteran did not require frequent periods of 
hospitalization for this disability.  Moreover, it is not 
shown that this disability interfered significantly with his 
employment.  The veteran is reportedly a correction officer, 
and when reporting his symptoms he did not indicate that his 
mild hearing loss affected his usual occupation or daily 
activities.  The description of his symptoms does not show a 
disability picture that is exceptional or unusual.  
Consequently, the Board concludes that the record does not 
require referral of this case for an extraschedular 
evaluation.

Finally, the Board has considered the application of 38 
C.F.R. § 4.86 [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  See 38 C.F.R. § 4.86.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for the assignment of 
a higher evaluation for left ear hearing loss. 

Entitlement to an increased rating for the left knee 
disability

Service connection was granted for status post left knee 
strain in a March 2002 rating action.  A 0 percent evaluation 
was assigned for the left knee disability, effective in 
November 1999.  The disability evaluation was increased to 10 
percent in a February 2004 rating action, effective in April 
2002.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The disability was recharacterized as patellofemoral syndrome 
of the left knee under Diagnostic Code 5019, which 
contemplates bursitis.  Bursitis will be rated on the basis 
of limitation of motion of the affected part, as with 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019.  

As patellofemoral syndrome can be considered analogous to 
degenerative arthritis, the Board considered Diagnostic Code 
5260, which provides for the evaluation of limitation of 
flexion of the knee.  A 0 percent rating is warranted when 
leg flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when it is limited to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

At QTC examination in September 2002, the veteran complained 
of left knee pain and stiffness with occasional swelling.  On 
examination, he was able flex the knee 120 degrees and 
extension was -30 degrees.  The drawer sign and McMurray test 
were negative.  There was no locking pain or joint effusion.  
There was pain on motion.  There was a positive compression 
test.  An X-ray of the left knee was considered normal. 

At the QTC examination in September 2003, the veteran 
reported pain and indicated that the left knee would give 
out.  On examination he had 0-130 degrees of flexion.  There 
was no redness, swelling, effusion, subluxation, locking pain 
or crepitus.  The McMurray's and drawer's tests were within 
normal limits.  The X-ray showed no abnormalities.

At the QTC examination in August 2005, the veteran reported 
pain.  He indicated that he used anti-inflammatory 
medication.  He had problems with prolonged standing.  On 
examination, he had 0-140 degrees of flexion.  There was no 
swelling, joint effusion, subluxation, locking pain, or 
crepitus.  The McMurray's and drawer's tests were within 
normal limits.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  Clinical findings do not show 
limitation of motion is currently present.  The range of 
motion study of the left knee shows that he was able to flex 
to 120-140 degrees and extension was full.  

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  At the QTC examination in 2003, the 
veteran reported frequent swelling and pain.  He described 
the pain as analogous to bruising.  He stated that his left 
knee would give out.  He had flare-ups lasting four to five 
hours at various times with no specific frequency.  He had to 
request different job assignments because of this problem.  

The veteran is competent to credibly describe the pain in his 
left knee.  However, in this case, it is not objectively 
shown that there was additional functional limitation that 
would warrant an increased rating based on pain or weakness.  
He has not identified any functional limitation that would 
warrant a higher rating under the applicable rating criteria.  
There has been no objective evidence of swelling or effusion 
of either knee joint.  Besides pain, all of the physical 
findings referable to the left knee have been very close to 
normal.  No neurological abnormalities have been noted.  He 
has reported that the left knee gives out but this has not 
been confirmed on examination.  No subluxation has been shown 
in the report of the VA examinations, despite a comprehensive 
study.  The QTC examiner indicated that the left knee motion 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  The examination report shows 
that he has nearly full range of motion of the left knee.  
The rating schedule does not support an increased rating due 
to pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for the assignment of a higher rating 
are not shown.  After consideration of all of the evidence, 
the Board finds that the preponderance of the evidence is 
against the claim for the assignment of a higher evaluation.  

Entitlement to restoration of a 10 percent evaluation for 
plantar fasciitis

Service connection was granted for plantar fasciitis in the 
March 2002 rating action.  A 10 percent evaluation was 
assigned, effective in November 1999.  In February 2003, the 
RO reduced the evaluation to 0 percent, effective in April 
2002.  

A veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.

When a veteran's disability rating is reduced by a RO without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

The veteran's representative argues that the veteran was not 
provide due notice of the reduction as provided by 38 C.F.R. 
§ 3.105(e).  The provisions of 38 C.F.R. § 3.105(e) require 
that notice and an opportunity to respond be given to a 
veteran when the originating agency proposes the reduction of 
a rating.  The RO was not required to notify the veteran of 
the rating "reduction" in accordance with 38 C.F.R. § 
3.105(e) because the reduction did not result in a reduction 
or discontinuance of compensation payments currently being 
made.  The veteran was specifically notified by letter dated 
in February 2003 that his combined evaluation would continue 
unchanged at the 40 percent rate. 

Diagnostic Code 5276 (Flatfoot, acquired) provides a 10 
percent rating for the bilateral or unilateral condition 
which is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 0 percent 
rating is assigned when the condition is mild; the symptoms 
are relieved by built up shoe or arch support.

A review of the September 2002, September 2003, and August 
2005 QTC examination reports shows that the veteran 
complained of pain.  He indicated that in 1982 and 1983 he 
was required to take anti-inflammatory medication.  Despite 
the veteran's complaints of pain, it is the judgment of the 
Board that the feet symptoms more nearly approximated the 
criteria for a 0 percent rating, and the reduction was 
proper.  The QTC examination reports indicate that he is 
essentially asymptomatic.  The September 2003 and August 2005 
QTC examination reports indicate that he had very slight pes 
planus but significantly there was no evidence of painful 
motion, edema, disturbed circulation, weakness, muscle 
atrophy, or tenderness.  The Board finds that the 
manifestations have not been shown to be more than mildly 
disabling for either foot.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Consequently, the Board concludes that the improvement shown 
warranted the reduction in the rating to 0 percent.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5276.


ORDER

The claim for service connection for a cervical spine 
disability is reopened.  To this extent, the appeal is 
granted as to this issue.

New and material evidence has not been received to warrant 
reopening the claim of service connection for sinusitis, and 
the appeal is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for sciatic pain, 
and the appeal is denied.

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.

Entitlement to restoration of a 10 percent evaluation for 
plantar fasciitis is denied.  


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a cervical spine disability.  In light of the 
veteran's medical history, further examination and opinion 
would be helpful to establish the etiology of the disorder in 
this case.

The veteran claims that he should be granted a higher 
disability evaluation for asthma.  He underwent QTC 
examinations in September 2003 and September 2004.  At the 
September 2003 examination, the veteran reported that he used 
inhalation, anti-inflammatory, and steroidal medications.  He 
also reported at the August 2005 QTC examination that he was 
using a steroid inhaler but did not identify the medication.  
The Board notes that the diagnostic ratings that apply to his 
service connected disability takes into consideration the 
frequency of the administration of medication as well as the 
use of corticosteroids.  It is not clear from the record if 
the veteran is taking medication intermittently or on a daily 
basis.  Further, it is not shown what type of medication he 
is taking.  Recent medical records and further medical 
explanation is needed in regards to the scope of treatment 
provided for his asthmatic disability.  

In July 2000, the RO denied a claim for service connection 
for a bilateral shoulder disability claimed as pinched 
nerves.  In August 2000, the veteran noted disagreement with 
denial of service connection for "pinched nerves (bilateral 
shoulder)."  A SOC was issued in March 2002, but did not 
include any references to a left shoulder disability.  
Further procedural development is needed.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided recent treatment for his asthma, 
left shoulder disability, and cervical 
spine disability.  

2.  The RO/AMC should schedule the 
veteran for an examination to determine 
the nature and severity of his 
service-connected asthma.  The veteran 
should list his medication and comment as 
to whether he is required to take 
medication on an intermittent or daily 
basis.  The examiner should also 
determine whether the veteran is 
undergoing steroid therapy for his 
asthmatic disorder.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  An appropriate examination should be 
conducted to determine the nature and 
etiology of the cervical spine 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on any inservice 
accident that the veteran indicates was 
the onset of his disability.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current cervical spine 
disability was incurred during his 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

4.  The RO should issue a SOC with 
respect to the claim of service 
connection for the left shoulder 
disability.  The veteran is advised that 
a timely substantive appeal will be 
necessary to perfect the appeal as to 
this claim to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issues 
on appeal.  If any benefit sought on 
appeal, for which a NOD has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


